Citation Nr: 1014260	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  04-14 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.   
 
2.  Entitlement to service connection for prostate cancer, to 
include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to February 
1968.  He also had additional service in the Army National 
Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2001 and September 2008 RO 
rating decisions.  The August 2001 RO decision determined, in 
pertinent part, that new and material evidence had not been 
received to reopen a claim for entitlement to service 
connection for a low back disability.  The Veteran provided 
testimony at a personal hearing at the RO in March 2002.  

In a June 2007 decision, the Board, in pertinent part, 
reopened and denied the Veteran's claim for entitlement to 
service connection for a low back disability.  The Veteran 
then appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court).  In December 2008, 
the parties (the Veteran and the VA Secretary) filed a joint 
motion which requested that the Court vacate and remand that 
part of the Board's decision that denied entitlement to 
service connection for a low back disability.  A December 
2008 Court Order granted the motion.  In August 2009, the 
Board remanded the issue of entitlement to service connection 
for a low back disability for further development.  

The September 2008 RO decision (noted above) denied service 
connection for prostate cancer, to include as due to Agent 
Orange exposure.  

The issue of entitlement to service connection for prostate 
cancer, to include as due to Agent Orange exposure, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

Any low back problems during service were not chronic.  The 
Veteran's current low back disability began many years after 
service and was not caused by any incident of service.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service.  38 C.F.R. 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in June 2001, a rating 
decision in August 2001, correspondence in October 2002, a 
statement of the case in July 2003, correspondence in October 
2003, correspondence in January 2004, a rating decision in 
April 2004, a statement of the case in November 2004, 
correspondence in March 2005, and a supplemental statement of 
the case in February 2007.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining 
the evidence.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was 
last readjudicated in a December 2009 supplemental statement 
of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained medical examinations in relation to this 
claim.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.  

Analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active military, naval, or air service.  38 U.S.C.A.§ 1110; 
38 C.F.R. § 3.303(a).  Service connection for a "chronic 
disease," such as arthritis, may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Where service medical records are not available, the Board's 
obligation to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule is heightened.  Pruitt 
v. Derwinski, 2 Vet.App. 83 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  

The Veteran contends that he has a low back disability that 
is related to his period of service.  He specifically alleges 
that he injured his back in 1967 and that he has suffered 
from back problems since that time.  

As noted above, the Veteran had active service from March 
1966 to February 1968.  He also had additional service in the 
Army National Guard.  

His service treatment records indicate that he was treated 
for low back complaints during service.  A February 1967 
treatment entry noted that the Veteran reported that he had 
back pain for three days after heavy lifting.  The examiner 
reported that the Veteran had slight limitation of anterior 
flexion of the spine.  The impression was back strain.  A 
February 1967 profile record related a diagnosis of low back 
strain.  On a medical history form at the time of the 
December 1967 separation examination, the Veteran checked 
that he did not have recurrent back pain.  The December 1967 
objective separation examination report included a notation 
that the Veteran's spine and other musculoskeletal systems 
were normal.  On a medical history form at the time of a 
December 1971 examination, for National Guard purposes, the 
Veteran checked that he did not have recurrent back pain.  
The December 1971 objective separation examination report, 
for National Guard purposes, included a notation that the 
Veteran's spine and other musculoskeletal systems were 
normal.  An actual chronic low back disability was not 
diagnosed during service.  

The first post-service evidence of record of any possible low 
back disability is in May 1979, many years after the 
Veteran's period of service.  This lengthy period without 
treatment is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).  

A May 1979 VA general medical examination report noted that 
the Veteran reported that he injured his back in 
approximately January 1968 while lifting a two hundred pound 
sack of potatoes.  He stated that he had continued to have 
back pain since that incident.  He reported that his low back 
pain had worsened over the previous several months.  The 
diagnoses included chronic lumbosacral strain.  

An August 1979 VA treatment report noted that the Veteran 
complained of a back problem.  He reported that he hurt his 
back while on active duty in 1967 when he pulled a two 
hundred pound bag of potatoes and strained his back.  He 
stated that he had suffered back trouble since that time.  
The diagnosis was low back pain.  An August 1979 radiological 
report indicated that when compared with an April 1979 X-ray, 
there was slight anterior wedging of the body of L1, that 
could be developmental or possibly due to an old trauma.  It 
was noted that that there might be early degenerative changes 
in the sacroiliac joints, but that was not certain.  The 
report indicated that the Veteran's lumbar spine was 
otherwise not remarkable.  

In a June 1980 private treatment report, R. L. May, M.D., 
noted that the Veteran complained of low back pain.  The 
diagnoses included chronic lumbosacral strain.  

A June 1999 private treatment entry from F. D. McQueen, M.D., 
noted that the Veteran had been having problems with his back 
since 1967.  It was reported that the Veteran was on active 
duty and was lifting two hundred pounds of potatoes when he 
twisted and pulled his back.  A diagnosis was not provided at 
that time.  

A February 2000 VA treatment entry noted that the Veteran 
reported a chief complaint of pain in the neck, back, and 
legs, status post an injury in 1968.  

An October 2000 VA general medical examination report noted 
that the Veteran reported that he suffered a low back strain 
that occurred in 1967.  The diagnoses included thoracolumbar 
strain with marked limitation of motion and degenerative 
arthritis of both the thoracic and lumbar spine.  

A July 2001 treatment report from Dr. McQueen indicated that 
the Veteran had a service-connected injury of the lumbar 
spine.  

In a September 2001 statement, Dr. McQueen reported that he 
had treated the Veteran since June 1999.  Dr. McQueen 
indicated that the Veteran was noted to have back pain on his 
initial examination and that he was taking medication at that 
time.  Dr. McQueen stated that the Veteran had forwarded his 
military records to him and that there was a February 1967 
entry that showed that he was treated for low back strain.  
It was noted that the Veteran was advised to perform no 
crawling, stooping, running, prolonged standing or marching, 
and to not use heavy weights.  Dr. McQueen remarked that the 
Veteran had suffered problems with his back "off an on since 
that event."  It was noted that the Veteran reported that he 
did not have any problems with his back prior to his back 
injury in the military.  Dr. McQueen indicated that on the 
Veteran's record of separation from the military, the Veteran 
indicated that he thought he was in good shape.  Dr. McQueen 
noted that the Veteran was not a physician and that he did 
not understand the chronicity of his problem.  Dr. McQueen 
commented that he felt the Veteran deserved reconsideration 
of his claim for service connection for a back disability.  

In a March 2002 statement, Dr. McQueen noted that the Veteran 
had records from an Army hospital dated in February 1967.  
Dr. McQueen indicated that, at that time, the Veteran was 
treated for back pain from lifting heavy objects and that the 
pain increased with sneezing.  Dr. McQueen reported that the 
Veteran was noted to have limitation on anterior flexion of 
the spine and that he was diagnosed with back strain.  Dr. 
McQueen stated that the Veteran was presently under his care 
and that he felt that there was a definite correlation 
between the Veteran's in-service injury and his current 
condition.  Dr. McQueen indicated that "[the Veteran] [had] 
chronic lumbosacral strain which began when in the 
military."  

An April 2003 VA spine examination report noted that the 
Veteran's claims file was reviewed prior to the examination.  
The diagnosis was lumbar intervertebral degenerative disc and 
joint disease with pain, radiculopathy, and weakness.  The 
examiner noted that the Veteran's file was reviewed for the 
times that he complained of back pain in the service and that 
the Veteran was examined both in the service and in the 
National Guard until 1971.  The examiner indicated that 
although the complaint of back pain was there, the Veteran 
had no treatment for low back pain in the National Guard and 
that at the time of the 1971 National Guard examination, an 
X-ray of the Veteran's spine was reported to be normal.  The 
examiner commented that the Veteran's present condition was a 
degenerative condition and was more likely a result of his 
age, caused by wear and tear.  The examiner remarked that 
there was "no reason in [his] review to blame the back pain 
in the service, from which he had always been examined 
afterwards and [had] recovered at least temporarily."  The 
examiner further stated that there was "no reason to blame 
the [Veteran's] back pain in the service in 1967 for the 
present disability."  

An October 2009 treatment entry from Dr. McQueen noted that 
the Veteran had chronic pain secondary to his back and neck.  
Dr. McQueen indicated that the Veteran injured his back on 
active duty.  Dr. McQueen stated that "[the Veteran] [was] 
definitely a service-connected Veteran, he definitely [had] a 
problem with his back, and he [had] had it since he was in 
the military."  

A November 2009 VA spine examination report noted that the 
Veteran's claims file was reviewed.  The Veteran reported 
that his back problem had its onset in 1967 when he injured 
his back while lifting a 200 pound bag of potatoes off a 
truck.  He stated that he had a sudden pain that dropped him 
to his knees.  The Veteran indicated that he went on sick 
call and was given bed rest.  He reported that X-rays showed 
a bend in his back.  The Veteran stated that he had suffered 
from constant pain in his lower back ever since that injury.  
The examiner discussed the Veteran's medical history in 
significant detail.  

The diagnoses were chronic lumbosacral strain and 
degenerative joint disease of the lumbar spine, mild.  The 
examiner commented that "it [was] less likely as not that 
the current low back disability [was] related to the lumbar 
strain [the Veteran] experienced while in service."  The 
examiner indicated that the Veteran clearly had an episode of 
low back pain while in service in February 1967 according to 
the service treatment records.  It was noted that the Veteran 
was placed on temporary restricted duty for low back strain 
for 7 days, that no X-ray was performed, and that no follow-
up visit was found.  The examiner stated that at the 
separation examination in December 1967, and at a National 
Guard examination in December 1971, the Veteran denied a 
problem with recurrent back pain and no abnormalities with 
the back were documented.  The examiner reported that the 
original claim for the Veteran's back injury was received in 
May 1979 and that his earliest visit for back pain was in May 
1979.  The examiner noted that in May 1979, the Veteran 
reported that he pulled his back in about January 1968 and 
that he stated that he had pain since then, but that it had 
increased approximately seven to eight months previously.  

The examiner noted that in June 1979, the Veteran reported an 
injury to his back while overseas after lifting something 
heavy and indicated that he had low back pain ever since to 
the point that he lost his job because of the pain.  It was 
noted that the Veteran was reportedly terminated from his 
back in April 1979 because of back pain.  The examiner 
remarked that in August 1979, the Veteran complained of low 
back pain and stated that he had injured his back in 1967 and 
that he had suffered from back trouble ever since that time.  
The examiner indicated that a spine X-ray showed slight 
anterior wedging of the body of L1 that could possibly be due 
to old trauma.  The examiner noted that such wedging was 
apparently not seen on the lumbar spine X-ray in April 1979, 
nor was it seen pursuant to an X-ray in July 1997, which 
suggested that the slight anterior wedging was so slight that 
it was not appreciated on other X-rays of the lumbar spine.  

The examiner reported that the Veteran filed for disability 
in May 1979 and that he had three visits for back pain 
shortly thereafter.  The examiner stated that there was no 
documentation of a visit for back pain again until the 
Veteran was seen at the VA in March 1996.  It was noted that 
the Veteran started seeing Dr. McQueen in 1999.  The examiner 
remarked that regarding the letters from Dr. McQueen dated in 
September 2001 and March 2002, one must consider that a 
compensation and pension examiner must draw conclusions 
regarding chronicity from the evidence in the medical record.  
The examiner indicated that, unfortunately, neither the VA, 
nor Dr. McQueen had records to review for the period from 
1967 to 1979.  The examiner stated that "without such 
records, there [was] no way to know if the back pain was 
continuous, how severe it was if present, what his symptoms 
were, [and] whether there was an additional injury, etc. and 
[that] a direct relationship between the lumbar strain in the 
service and the current degenerative disc disease [could not] 
be made."  The examiner stated that such was especially true 
given the fact that there were no visits for back pain while 
the Veteran was in service following the initial injury and 
he reported having no recurrent back pain in his separation 
physical in December 1967 and on his National Guard physical 
in December 1971.  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board observes that a May 1979 VA general medical 
examination report noted that the Veteran reported that he 
injured his back in approximately January 1968 while lifting 
a two hundred pound sack of potatoes and stated that he had 
continued to have back pain since that incident.  The 
diagnoses included chronic lumbosacral strain.  Additionally, 
an August 1979 VA treatment entry noted that the Veteran 
reported that he hurt his back while on active duty in 1967 
when he pulled a two hundred pound bag of potatoes and 
strained his back and that he had suffered back trouble since 
that time.  The diagnosis was low back pain.  

The Board further notes that a June 1999 private treatment 
entry from Dr. McQueen noted that the Veteran had been having 
problems since 1967 and that he reported that while he was on 
active duty and was lifting two hundred pounds of potatoes, 
he twisted and pulled his back.  The Board observes that a 
February 2000 entry noted that the Veteran reported a chief 
complaint of pain in the neck, back, and legs, status post an 
injury in 1968.  An October 2000 VA general medical 
examination report noted that the Veteran stated that he had 
suffered a low back strain that occurred in 1967.  The 
diagnoses, at that time, included thoracolumbar strain with 
marked limitation of motion and degenerative arthritis of 
both the thoracic and lumbar spine.  The Board notes that the 
Veteran's numerous statements above that he had a low back 
injury in service and that he had suffered from low back 
problems since that time, or that were a result of that 
injury, were nothing more that a recitation of his belief or 
claimed history.  As such, any repetition of these statements 
by a doctor reciting a reported medical history, are not 
probative in linking any present low back disability with his 
periods of service.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber is a medical professional).  

The Board also observes that a July 2001 treatment entry from 
Dr. McQueen reported that the Veteran had a service-connected 
injury of the lumbar spine.  A September 2001 statement from 
Dr. McQueen noted that the Veteran had forwarded his military 
records to him and that there was a 1967 entry that showed 
that he was treated for low back strain.  It was noted that 
the Veteran was advised to perform no crawling, stooping, 
running, prolonged standing or marching, and to not use heavy 
weights.  Dr. McQueen remarked that the Veteran had suffered 
problems with his back "off an on since that event."  It 
was noted that the Veteran reported that he did not have any 
problems with his back prior to his back injury in the 
military.  Dr. McQueen noted that the Veteran was not a 
physician and that he did not understand the chronicity of 
his problem.  Dr. McQueen commented that he felt the Veteran 
deserved reconsideration of his claim for service connection 
for a back disability.  

A March 2002 statement from Dr. McQueen indicated that the 
Veteran had records from an Army hospital dated in February 
1967.  Dr. McQueen reported that, at that time, the Veteran 
was treated for back pain from lifting heavy objects and that 
the pain increased with sneezing.  Dr. McQueen stated that 
the Veteran was noted to have limitation on anterior flexion 
of the spine and that he was diagnosed with back strain.  Dr. 
McQueen noted that the Veteran was presently under his care 
and that he felt that there was a definite correlation 
between the Veteran's in-service injury and his current 
condition.  Dr. McQueen indicated that "[the Veteran] [had] 
chronic lumbosacral strain which began when in the 
military."  Dr. McQueen addressed the Veteran's low back 
problems again in an October 2009 treatment entry.  At that 
time, Dr. McQueen indicated that "[the Veteran] [was] 
definitely a service-connected Veteran, he definitely [had] a 
problem with his back, and he [had] had it since he was in 
the military."  

The Board observes that there is no indication that Dr. 
McQueen reviewed the Veteran's entire claims file in 
rendering the opinions expressed in the July 2001 treatment 
entry, the September 2001 statement, the March 2002 
statement, or the October 2009 treatment entry.  The July 
2001 treatment and the October 2009 treatment entries contain 
no reference to the Veteran's claims file.  Although Dr. 
McQueen referred to the Veteran's service treatment records 
in his September 2001 and March 2002 statements, there is no 
indication that he actually reviewed the entire claims file 
in providing those opinions.  Although an examiner can render 
a current diagnosis based on his examination of a claimant, 
without a thorough review of the record, his opinion 
regarding etiology if based on facts reported by the claimant 
can be no better than the facts alleged by the claimant.  See 
Swann v. Brown, 5 Vet. App. 229 (1993).  Given these 
circumstances, those opinions have little probative value in 
this matter.  

The Board notes that an April 2003 VA spine examination 
report noted that the Veteran's claims file was reviewed 
prior to the examination.  The diagnosis was lumbar 
intervertebral degenerative disc and joint disease with pain, 
radiculopathy, and weakness.  The examiner noted that the 
Veteran's file was reviewed for the times that he complained 
of back pain in the service and that the Veteran was examined 
both in the service and in the National Guard until 1971.  
The examiner indicated that although the complaint of back 
pain was there, the Veteran had no treatment for low back 
pain in the National Guard and that at the time of the 1971 
National Guard examination, an X-ray of the Veteran's spine 
was reported to be normal.  The examiner commented that the 
Veteran's present condition was a degenerative condition and 
was more likely a result of his age, caused by wear and tear.  
The examiner remarked that there was "no reason in [his] 
review to blame the back pain in the service, from which he 
had always been examined afterwards and [had] recovered at 
least temporarily."  The examiner further stated that there 
was "no reason to blame the [Veteran's] back pain in the 
service in 1967 for the present disability."  The Board 
observes that the VA examiner's opinion isn't expressed in 
the clearest terms and is somewhat contradictory regarding 
the reference to recovering at least temporarily.  The Board 
notes, however, that the VA examiner did specifically 
indicate, after a review of the Veteran's claims file, that 
there was no reason to blame the Veteran's back pain in the 
service in 1967 for the present disability.  As the VA 
examiner reviewed the Veteran's claims file and provided 
rationales for his opinions, the Board finds that the VA 
examiner's opinions are very probative in this matter.  See 
Wensch v. Principi, 15 Vet. App. 362 (2001).  

Additionally, the Board observes that the November 2009 VA 
spine examination report noted that the Veteran's claims file 
was reviewed.  The examiner discussed the Veteran's medical 
history, including his service treatment records and the 
statements from Dr. McQueen, in significant detail.  The 
diagnoses were chronic lumbosacral strain and degenerative 
joint disease of the lumbar spine, mild.  The examiner 
commented that "it [was] less likely as not that the current 
low back disability [was] related to the lumbar strain [the 
Veteran] experienced while in service."  The examiner 
provided a detailed rationale for her opinion.  The examiner 
indicated that, unfortunately, neither the VA, nor Dr. 
McQueen, had records to review for the period from 1967 to 
1979.  The examiner stated that "without such records, there 
[was] no way to know if the back pain was continuous, how 
severe it was if present, what his symptoms were, [and] 
whether there was an additional injury, etc. and [that] a 
direct relationship between the lumbar strain in the service 
and the current degenerative disc disease [could not] be 
made."  The examiner stated that such was especially true 
given the fact that there were no visits for back pain while 
the Veteran was in service following the initial injury and 
he reported having no recurrent back pain in his separation 
physical in December 1967 and on his National Guard physical 
in December 1971.  The Board notes that the VA examiner 
reviewed the Veteran's claims file, discussed his medical 
history in significant detail, provided complete a complete 
rationale for her opinion, and specifically discussed the 
statements from Dr. McQueen.  Consequently, the Board finds 
that the November 2009 VA spine examiner's opinion is the 
most probative in this matter.  See Wensch, supra.  

The Board notes that the probative evidence as a whole 
provides no continuity of symptomatology of a low back 
disability since service.  38 C.F.R. § 3.303(b); Mense v. 
Derwinski, 1 Vet. App. 354 (1991).  Nor is any such disorder 
otherwise adequately medically linked to an incident of 
service.  There is no indication from a probative medical 
source that any low back problems during the Veteran's 
periods of service may be reasonably associated with his 
current low back disability diagnosed many years later.  The 
medical evidence does not suggest that the Veteran's current 
low back disability is related to his periods of service.  In 
fact, the probative medical evidence provides negative 
evidence against this finding, indicating that his present 
low back disability began years after his periods of service, 
without relationship to service.  

The Veteran has alleged in statements that his current low 
back disability had its onset during service.  As a 
layperson, however, the Veteran is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The weight of the competent medical evidence demonstrates 
that any low back problems during service were not chronic, 
and that the current claimed low back disability began many 
years after the Veteran's periods of service and was not 
caused by any incident of service.  The Board concludes that 
the weight of the medical evidence is against any finding 
that a low back disability was incurred in or aggravated by 
service.  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Service connection for a low back disability is denied.  


REMAND

The remaining issue on appeal is entitlement to service 
connection for prostate cancer, to include as due to Agent 
Orange exposure.  The Board finds that there is a further VA 
duty to assist the Veteran in developing evidence pertinent 
to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  

The Veteran contends that he has prostate cancer that is 
related to in-service exposure to Agent Orange.  He 
apparently contends that he was exposed to Agent Orange in 
Vietnam.  

The Veteran had active service from March 1966 to February 
1968.  He also had additional service in the Army National 
Guard.  The Veteran's DD-214 is somewhat illegible, but 
indicates that he had one year, 6 months, and twenty-two days 
of foreign and/or sea service.  The Veteran's DD-214 does not 
provide any indication that he served in Vietnam.  A Report 
of Separation and Record of Service in the Army National 
Guard of North Carolina and as a Reserve of the Army, noted 
service from December 1971 to December 1972.  

The Veteran's service personnel records are not in his claims 
file.  The Veteran's service treatment records do not show 
treatment for prostate cancer.  Post-service private and VA 
treatment records show treatment for prostate cancer.  

A September 2009 response from the National Personnel Records 
Center (NPRC) indicated that there was no evidence in the 
Veteran's file to substantiate any service in the Republic of 
Vietnam.  The NRPC apparently solely searched records 
pertaining to the Veteran's period of active duty in the Army 
from March 1966 to February 1968.  

A March 2000 private treatment report from F. D. McQueen, 
M.D., noted that the Veteran was a "Vietnam Veteran".  

An August 2009 statement from the Veteran's attorney reported 
that the Veteran served in the Army from March 1966 to 
February 1968, in the Army Reserves from February 1968 to 
December 1971, and in the Army National Guard beginning in 
December 1971.  

As noted above, the Board observes that the Veteran's service 
personnel records are not of record.  The Board notes that 
the dates of the Veteran's Reserve and/or National Guard 
service have not been verified.  Therefore, given the 
Veteran's contention as to Agent Orange exposure, an attempt 
should be made to verify his periods of active duty for 
training and inactive training with the Army Reserves and/or 
Army National Guard, and to obtain his service personnel 
records.  

Accordingly, these issues are REMANDED for the following:  

1.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate service department offices, 
to verify the dates of all the Veteran's 
periods of active duty for training and 
inactive duty training in the Army 
Reserve and/or Army National Guard.  The 
Veteran's service personnel records 
should be obtained as well.  If more 
details are required, the Veteran should 
be asked to provide the necessary 
information.  The results of any such 
request, whether successful or 
unsuccessful, should be documented in the 
claims file, and the Veteran informed of 
any negative results.  

2.  Thereafter, review the Veteran's claim 
for entitlement to service connection for 
prostate cancer, to include as due to 
Agent Orange exposure, and his claim for 
entitlement to service connection for a 
heart disorder, to include as secondary to 
diabetes mellitus.  If any benefit sought 
remains denied, issue a supplemental 
statement of the case to the Veteran and 
his representative, and provide an 
opportunity to respond, before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


